Citation Nr: 1015389	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits.

(The issue of the propriety of reduction of the Veteran's 
service-connected disability compensation to one half of the 
10 percent rate due to incarceration, effective from May [redacted], 
2001, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to 
September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Committee 
on Waivers and Compromises (Committee) from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  And in response, the Veteran filed a timely 
notice of disagreement in August 2007.  The RO has not, 
however, provided him a statement of the case concerning this 
claim or given him an opportunity to perfect an appeal to the 
Board on this particular issue by submitting a timely 
substantive appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  VA will notify the appellant if 
further action is required.


REMAND

In a May 2007 action, the RO's Committee on Waivers and 
Compromises denied the Veteran's request for waiver of 
recovery of indebtedness of $3,292.15.  The Veteran then 
submitted a timely notice of disagreement with the RO action 
in August 2007, stating "I first disagree with the reason 
for overpayment."  The RO has not issued a statement of the 
case to the Veteran which addresses his notice of 
disagreement to the issue of entitlement to waiver of 
recovery of overpayment of compensation benefits.  The proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to this issue.  38 C.F.R. § 19.26.  The Veteran will 
then have the opportunity to file a timely substantive appeal 
if he wishes to complete an appeal.



Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with 
respect to the issue of entitlement to 
waiver of recovery of overpayment of 
compensation benefits, to include whether 
the overpayment was properly created.  
All appropriate appellate procedures 
should then be followed.  The Veteran 
should be advised that he must complete 
his appeal of this issue by filing a 
timely substantive appeal following the 
issuance of a statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

